Citation Nr: 9902936	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  94-45 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for status post high 
tibial osteotomy of the right knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to October 
1970.  This appeal arises from a July 1993 rating decision of 
the Manchester, New Hampshire, Regional Office (RO).  In this 
decision, the RO denied the veteran's claims for an increased 
evaluation in excess of 30 percent disabling for post 
operative residuals of his right knee disorder and secondary 
service connection for a low back disability.  He appealed 
these determinations.  By rating decision of September 1997, 
the RO granted secondary service connection for a low back 
disability.  The Board finds that the September 1997 decision 
was a full grant of all benefits sought on appeal regarding 
the issue of secondary service connection.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue 
is no longer in appellate status.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal is of record.

2.  The veteran's service-connected right knee disability is 
characterized by high tibial osteotomy, degenerative changes, 
severe instability, severe limitation of motion, pain, 
swelling, and flare-ups that result in ankylosis due to pain 
and stiffness at approximately 10 degrees flexion.


CONCLUSION OF LAW

An evaluation of 60 percent disabling, but not more, is 
warranted for the veteran's status post right knee high 
tibial osteotomy.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. §§ 4.10, 4.14, 4.20, 4.40, 4.45, 4.68, 4.71, Codes 
5003, 5162, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 
(1998).  See also VAOPGCPREC 23-97 & 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of July 1971, the RO granted service 
connection for post-operative residuals of an excision of the 
medial meniscus of the right knee.  This disability was 
evaluated under the U. S. Department of Veterans Affairs (VA) 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 5257 as 20 percent disabling effective 
from October 1970.  The veteran was also granted a temporary 
total disability evaluation for his convalescence from 
surgery effective from May 1971 to August 1971 under 
38 C.F.R. § 4.30.  Thereafter, the veteran's right knee 
disability evaluation returned to 20 percent disabling 
effective in August 1971.  The RO determined in August 1971 
that the veteran was entitled to an extended total disability 
evaluation for a period of convalescence until October 1971.  
His right knee evaluation was thereafter to return to 20 
percent disabling.

An increased evaluation, in excess of 20 percent disabling, 
for the veteran's right knee disability was denied in rating 
decisions of November 1976, October 1978, March 1979, August 
1979, and January 1981.  The veteran appealed to the Board of 
Veterans' Appeals (Board) which denied an increased 
evaluation in a decision of February 1982.  By rating 
decision of December 1988, the RO granted an increased 
evaluation for the veteran's right knee disability to 30 
percent disabling.  This evaluation was done under Code 5257 
and made effective from April 1988.  However, the description 
of the veteran's service-connected disability was changed to 
post-operative residuals of an excision of the medial 
meniscus of the right knee with findings of osteoarthritis.

The veteran submitted a claim for an increased evaluation for 
his right knee disability in October 1992.  A letter was 
issued by the RO to the veteran which requested him to submit 
medical evidence to verify his increased disability.  Another 
letter from the RO was sent to the veteran in December 1992.  
He was informed that it had been more than 60 days since the 
RO's last letter and he had failed to submit the requested 
medical evidence.  It was therefore determined by the RO that 
without this type of evidence the veteran's claim for an 
increased evaluation would be administratively disallowed.  

In January 1993, the veteran submitted copies of his private 
and VA treatment records.  A private medical record of 
December 1989 noted the veteran's complaints of persistent 
pain, catching, swelling, and instability in his right knee.  
The veteran reported that he had sustained a work-related 
right knee injury in March 1989.  He claimed that he had 
twisted his right knee after a stairway had broken.  On 
examination, the right knee evidenced a healed three inch 
medial incision.  The knee was positive for an anterior 
Lachman's sign and there was marked tenderness over the 
lateral joint line.  Radiological studies of the right knee 
were reported to be unremarkable.  The diagnosis was internal 
derangement of the right knee.  

The veteran received private arthroscopic surgery on his 
right knee in late December 1989.  This surgery resulted in 
the debridement and removal of the chondral fracture of the 
medial femoral condyle and removal of a tear in the lateral 
meniscus.  The post-operative diagnoses were tear of the 
posterior horn of the lateral meniscus and chondral fracture 
of the medial femoral condyle.  

A private outpatient record of December 1991 reported 
treatment of the veteran's right knee.  His medical history 
included an injury during his military service and subsequent 
injuries to his right knee after his separation.  The veteran 
acknowledged that he had injured his right knee twice in 
work-related injuries in 1989.  He reported initial good 
results from his right knee surgery in December 1989, but 
eventually developed chronic pain, swelling, and frequent 
instability.  The veteran asserted that he had fallen and 
reinjured his right knee in September 1991 after it had given 
out during a walk with his family.  On examination, the 
veteran walked with a mildly antalgic gait.  There was a 
large "L" shaped incision on the medial side of his right 
knee.  Range of motion testing revealed full extension and 
flexion.  There was 1+ effusion in the right knee and 
diffuse/mild medial and lateral joint line tenderness.  The 
examiner found no significant patellofemoral crepitus, but 
there was patellofemoral tenderness.  The posterior cruciate 
and collateral ligaments were intact.  Orthopedic testing 
revealed a grade III Lachman's sign and a grade III anterior 
drawer sign.  A McMurray's sign reproduced pain but no 
clicking; however, it was noted that the veteran was guarding 
during this test.  The examiner also noted that the veteran 
was unable to perform a pivot shift test because of the 
veteran's guarding.  There was no significant atrophy in the 
veteran's right leg.  A right knee X-ray revealed significant 
loss of joint space in the medial joint compartment, spurring 
of the distal femur and proximal tibia, and a large 
irregularity of the inferior pole of the patella.  The 
impressions were chronic anterior cruciate ligament deficit 
in the right knee, degenerative joint disease in the right 
knee, and possible re-tear of the right knee's lateral 
meniscus.

The examiner recommended that the veteran use a knee brace, 
anti-inflammatory medication, and physical therapy.  The 
veteran was also considered as a candidate for arthroscopic 
debridement as a temporary measure, with the possibility of a 
total knee replacement in the future.  It was opined by the 
examiner that the veteran was too young for the total knee 
replacement at the present time.  The examiner further 
commented that it was "well known" that a lateral meniscus 
tear is prone to re-tear following arthroscopic partial 
meniscectomy.  It was noted by the examiner that the 
veteran's absence of an anterior cruciate ligament had played 
a role in his overall condition.  The examiner then wrote: 

"It is impossible for me to state with 
any degree of accuracy, what percent of 
his knee problem is directly related to 
his injury of March 31, 1989, and what 
percent is due to previous injuries, 
although I feel they are undoubtedly both 
playing a role in his current 
condition."

A letter dated in December 1992 from the veteran's employer, 
the U.S. Postal Service, informed him he had been suspended 
from work due to his failure to be regular in attendance.  
The veteran was also warned that future deficiencies could be 
the basis of more severe disciplinary action.

In January 1993, A VA outpatient record noted that the 
veteran's right knee was tender on examination.  His range of 
motion in the right knee was from 0 to 120 degrees.  The knee 
also evidenced slight laxity and had a positive 1+ drawer 
sign.  The diagnosis was history of a torn right knee medial 
meniscus.

A private physical examination of late January 1993 noted a 
mildly "entalgic"gait.  There was a large, well-healed 
incision on the medial side of the right knee.  The veteran 
had normal range of motion.  However, there was slight 
effusion in the right knee with diffuse medial and lateral 
joint line tenderness.  His right knee had positive anterior 
drawer, McMurray, and Lachman signs.  

A private physician's note dated in February 1993 noted that 
the veteran had a torn anterior cruciate ligament in his 
right knee.  It was opined that this disability was secondary 
to the veteran's military injury.

In a private outpatient record of February 1993, the veteran 
claimed that he had experienced recurrent giving way and 
swelling since 1968.  He alleged that in 1989 he had fallen 
down a set of concrete stairs after his right knee had given 
out on him.  This injury was reported to have led to 
arthroscopic surgery and resulting persistent pain and 
instability in the right knee.  The veteran claimed he had 
not been able to work for the past two weeks due, in part, to 
his right knee problems.  Examination of the right knee 
revealed "essentially full range of motion."  A Lachman and 
anterior drawer sign were both "good" at 2+.  The examiner 
could not elicit a pivot shift or flexion rotation drawer 
test that was positive.  The veteran's right knee evidenced a 
lot of crepitus in the medial compartment.  There was medial 
and lateral joint line tenderness and 2+ effusion.  An X-ray 
of the right knee revealed definite degenerative changes in 
the medial compartment.  The impression was a fairly marked 
right knee problem characterized by anterior cruciate 
deficient and moderately advanced degenerative changes in the 
medial compartment.  It was opined that the anterior cruciate 
deficient and degenerative changes could cause a fair amount 
of giving way.  The examiner also felt that the degenerative 
changes resulted in a fair amount of pain.  Finally, an 
opinion was given that the veteran had sustained a fairly 
severe right knee injury in 1968 and possibly tore the 
cruciate at that time.  

A private physical therapy examination of April 1993 noted 
that the veteran was being treated for right knee and low 
back disabilities.  The therapists reported "[r]ange of 
motion: flexion = moderate to major limitation; all other 
motions moderate limitation."  The veteran had an antalgic 
gait and used a cane.  The diagnoses included degenerative 
joint disease of the right knee.

A private physician's opinion was provided to the U. S. 
Postal Service in March 1993.  The examiner determined that 
the veteran was no longer able to do his regular work due to 
intermittent physical problems that included his right knee 
disability.  Another private physician's opinion was sent to 
the U. S. Postal Service in May 1993.  This opinion notified 
the veteran's employer that he could no longer perform his 
work due to continuous physical disabilities.

The veteran was afforded a VA orthopedic examination in May 
1993.  He claimed that starting in 1986 his right knee would 
frequently lock on him.  Starting in May 1988, the veteran 
alleged that his right knee had begun to give way.  This 
instability was claimed to have led to a work-related 
accident in 1989.  It was noted that the veteran wore a brace 
on his right knee because of the instability of the joint and 
the veteran noted that this was going to be replaced by a 
permanent brace in a few months.  He asserted that the last 
time his right knee had locked on him was a few days before 
the examination and had lasted for one and a half hours.  On 
examination, range of motion in the right knee was from 80 
degrees flexion to a 180 degrees extension.  There was slight 
crepitus in the right knee but no swelling or locking.  

By rating decision of July 1993, the RO denied the veteran's 
claim for an increased evaluation for his right knee 
disability.  It was determined that there was no ankylosis in 
the right knee joint and, therefore, no basis for an 
evaluation in excess of 30 percent.  The veteran appealed 
this decision.

A VA discharge summary for a period of hospitalization in 
November 1993 reported that the veteran had undergone a right 
high tibial osteotomy.  Upon his entrance into the hospital 
the veteran complained of locking, buckling, swelling, pain, 
and instability in his right knee.  He claimed that these 
symptoms had gotten worse in recent years.  On examination, 
the right knee had no varus or valgus instability or 
effusion.  There was an old medial surgical scar and a varus 
deformity.  Tenderness was found on the medial and lateral 
joint line.  The right knee's range of motion was from 0 to 
135 degrees.  Orthopedic tests showed no McMurray's sign, but 
there was a 1+ Lachman's sign and a 1+ anterior drawer sign.  
A pivot shift test could not be accomplished due to the 
veteran's guarding.  The pre-surgical diagnosis was right 
triple varus knee with medial compartment degenerative joint 
disease.  A post-surgery X-ray revealed excellent alignment 
and intact hardware.  

In a letter received by the RO in December 1993, the veteran 
claimed that his work-related accidents were due to his 
service-connected right knee disability.  He alleged that his 
knee was getting worse to the point that he was now bow-
legged and walked abnormally.  The veteran noted that his 
physical examinations gave inconsistent findings.  He 
asserted that this was because some of the examinations were 
conducted when his right knee disorder had a flare-up and 
others were conducted when it was dormant.  

By rating decision of December 1993, the veteran was awarded 
a temporary total disability evaluation for convalescence 
from his November 1993 surgery on his right knee.  This award 
was made under 38 C.F.R. § 4.30 and was made effective from 
November 1993 to January 1994, at which time it was to return 
to 30 percent disabling.  The veteran's permanent right knee 
evaluation was to continue under Code 5257, but the 
description of his disability was changed to status post 
right knee tibial osteotomy.  

A private physician's opinion of December 1993 reported that 
the veteran was unable to conduct his duties with the U. S. 
Postal Service due to continuous and intermittent physical 
disabilities.  These disabilities included his right knee.  A 
letter of January 1994 from a VA physician noted that the 
veteran would not be able to work until March 1994 due to the 
residuals of his November 1993 surgery.

In a letter of mid-January 1994, the veteran reported that he 
had recently undergone a VA orthopedic examination.  He 
complained that the physician "did little or no examine."  
The veteran noted that this was the same physician who had 
earlier examined him regarding his right knee and had opined 
that he did not need the surgery he received in November 
1993.  He theorized that this physician was a "little 
unnerved" because his opinion had later been contradicted.

VA outpatient records in November and December 1993 noted the 
veteran's physical therapy treatment to help recover from his 
surgery.  A bone scan of December 1993 noted an impression of 
increased activity about the right knee reflecting prior 
surgery.  

A rating decision of March 1994 extended the veteran's 
temporary total disability evaluation under 38 C.F.R. § 4.30 
to April 1994.  A VA physician's statement received in early 
April 1994 opined that the veteran would not be able to work 
until early May 1994.  

Private medical records dated from December 1991 to March 
1994 were received by the RO sometime after March 1994.  In 
December 1993, the veteran reported that his November 1993 
surgery had improved his stability, but not his right knee 
pain.  He complained of becoming very uncomfortable and 
increased pain when sitting or standing for prolonged periods 
of time.  

A VA outpatient record of March 1994 noted that the veteran 
was wearing a brace and using prescribed pain medication.  
The range of motion in the right knee was from 0 to 95 
degrees.  It was noted that the right knee had a valgus 
alignment.  An attached January 1994 right knee X-ray noted 
some increase in valgus deformity with the hardware well-
seated and no evidence of loosening or infection.  The 
assessment was "doing well."

In a written statement of April 1994, the veteran contended 
that he was entitled to a 40 percent evaluation of his right 
knee disability under Code 5262.  He argued that the 
instability in his right knee qualified him for such an 
evaluation.  The veteran claimed that anytime he did not wear 
a brace his right knee became unstable.  He also asserted he 
was forced to use crutches because he could not bear weight 
on his right foot.  The veteran also contended that he was 
entitled to an increased evaluation under Code 5256.  He 
claimed that his treating physician had informed him that it 
was not unusual for a person with his disability to 
experience his degree of pain.  It was claimed by the veteran 
that his right knee pain was so severe that it had resulted 
in ankylosis.  The veteran reported that his physician had 
told him it would take one year from the date of his November 
1993 right knee surgery to recover.  He claimed that his 
employer was pressuring him to leave his job.  The veteran 
felt that at the current time he was unemployable with no 
chance of improvement.  It was reported by the veteran that 
his VA physicians had informed him that in five years he 
would have to undergo anterior cruciate ligament 
reconstruction and in another ten years have a total knee 
replacement.  

At his hearing on appeal in May 1994, the veteran testified 
that his right knee disability was getting worse.  He claimed 
that his physicians were contemplating a total knee 
replacement, but had deferred this procedure because of his 
age.  The veteran asserted that there was no stability in his 
right knee and that it constantly gave way on him.  He 
testified that he could not put any pressure on his right 
knee because after a few steps his knee would buckle and he 
would lose his balance.  The veteran claimed that this 
happened even on a level surface.  The veteran also claimed 
that at times his right knee would become locked in a bent 
position.  He also reported that his right knee would swell 
at times and require ice to remedy.  He alleged that a knee 
brace did not stop the knee's locking or instability, its use 
would merely alleviate the frequency of these problems.  The 
veteran asserted that spinning or doing quick moves on his 
right knee would strain it.  He alleged that he could not 
squat without the support of a chair or cane.  The veteran 
claimed that he had constant right knee pain that was similar 
to a dull tooth ache.  He reported that on a scale of one to 
ten, his right knee pain stayed between seven and ten, even 
with the use of pain medication.  With minor strains to his 
knee, the veteran would require 15 to 20 minutes of massage 
in order to recover.  With a more severe strain to his knee, 
the veteran claimed that he would have to lie down and 
elevate his leg remaining immobilized for the rest of the 
day.  The veteran indicated that his physicians had told him 
that he had no strength left in his right calf and thigh 
muscles.  He asserted that physical therapy no longer helped 
his right knee because it caused problems with his low back 
disability.  The veteran claimed that he had not walked since 
November 1993 without the use of a cane or crutches.  He 
testified that his physicians had told him to use crutches 
because he had placed so much weight on his wrist and 
shoulder with the cane, it had started to cause disabilities 
with those joints.  The veteran claimed that he had not 
worked since 1992 due, in part, to his right knee disability.  
He claimed that when he did work he was in constant fear of 
reinjuring his right knee and that this would interfere with 
his job performance.  The veteran also alleged that his 
family was a virtual prisoner in his home because his right 
knee disability caused too many problems when traveling.  

A VA outpatient record of May 1994 reported a follow-up 
examination for the veteran's November 1993 surgery.  It was 
noted that the veteran used a knee brace and crutches.  The 
veteran acknowledged that he was not doing physical therapy 
for his knee.  He complained of pain, stiffness, weakness, 
and instability in the "left" knee.  On examination of the 
"left" knee, there was a well-healed surgical scar.  No 
tenderness was found in the scar or the knee joint.  The 
knee's range of motion was from 0 to 100 degrees, however, 
his quadricep was very weak and there was a 1/2 inch loss of 
bulk in this muscle.  No laxity was found in the joint.  The 
impression was status post "left" knee high tibial 
osteotomy.  The examiner noted that he had informed the 
veteran on the importance of receiving physical therapy.  It 
was further opined that the veteran could not continue work 
as a mail carrier in the foreseeable future.  The physician 
recommended to the veteran that he switch to another job that 
caused less stress on his knee.  

The veteran was afforded a VA orthopedic examination in June 
1994.  It was noted that the veteran wore a brace on his knee 
and used crutches to walk.  He claimed that his right knee 
had constant pain and swelling and he could not extend it 
completely.  It was reported that the veteran was taking 
prescribed pain medication.  On examination, the veteran's 
right knee was partially contracted and he walked, with the 
use of crutches, with a limping gait.  There was an eight 
inch scar on the surface of the knee that was well-healed.  
The right knee showed no evidence of subluxation, non-union, 
or loose bodies.  However, there was lateral instability in 
the right knee.  The examiner reported that the veteran had a 
fixed deformity in the right knee and could not walk without 
crutches.  It was observed by the examiner that while the 
veteran was standing he would try to support himself against 
a wall.  While sitting, the veteran had a range of motion in 
his right knee of 50 degrees flexion to 20 degrees extension.  
A radiological study of the right knee revealed post-
traumatic features with operative intervention and internal 
fixation devices, and synovial osteochondromatosis probably 
related to post-traumatic arthritis.  
The diagnoses included status post right knee multiple 
surgeries with post-traumatic arthritis and possible 
recurrent ligament tear.  

In a decision issued in August 1994, the hearing office 
denied the veteran's claim for an increased evaluation for 
his right knee disability.  It was determined that the 
symptomatology elicited on his most recent VA examination did 
not entitle the veteran to an evaluation in excess of 30 
percent disabling.

The veteran submitted a written statement in October 1994.  
He contended that he was entitled to a 40 percent evaluation 
of his right knee disability under Code 5262.  The veteran 
argued that his right knee required a brace and still 
experienced loose motion.  He felt that these symptoms met 
two of the three criteria found at Code 5262 and, therefore, 
he was entitled to the 40 percent evaluation.  The veteran 
also asserted that even though the use of the knee brace had 
reduced the frequency of it giving way, it had not eliminated 
this problem.  He claimed that this instability was 
unpredictable and prevented him from working on a regular 
basis.  

A VA orthopedic examination was provided to the veteran in 
December 1994.  He complained of persistent pain, cracking, 
and swelling in his right knee.  The veteran claimed that he 
predominantly noticed pain in the joint during weight bearing 
and was obliged to use crutches or a wheelchair in order to 
move around.  On examination, the right knee revealed a genu 
valgum of 10 degrees.  The range of motion in this joint was 
from minus 15 degrees extension to 85 degrees "extension".  
There was no instability or joint effusion detected in the 
right knee.  The diagnoses included status post high tibial 
osteotomy and right knee degenerative arthritis.  

The veteran was afforded another VA orthopedic examination in 
November 1995.  He complained of an altered gait and 
secondary joint disorders as a result of his service-
connected right knee disability.  The examination of the 
right knee revealed two scars on his right knee.  One was on 
the medial side and was 6 centimeters (cm.) long and the 
other scar was on the lateral side and was 16 cm. long.  His 
right knee range of motion was full extension to 25 degrees 
flexion.  The examiner commented that the veteran experienced 
pain at the extremes of his right knee motion and was 
accompanied by crepitation.  Right knee instability was not 
clearly detected, but his quadricep muscle was weak.  A right 
knee X-ray revealed osteoarthrosis and post-operative 
features of a tibial plateau osteotomy.  A screw and 
sideplate fixation device was noted to be present.  The 
diagnosis was right knee shrapnel injury and degenerative 
changes.  

By rating decision of May 1996, the RO determined that the 
symptoms of the veteran's right knee disability did not meet 
the criteria for an increased evaluation.  He was notified of 
this decision in a supplemental statement of the case (SSOC) 
issued that same month.  

A VA discharge summary for a hospitalization in May 1996 
noted that the veteran had been considered for a total right 
knee replacement.  The veteran had complained of right knee 
instability.  However, it was determined that the veteran 
could not ambulate due to his low back disability.  The 
veteran was referred for further non-surgical treatment of 
his low back before a knee replacement would be appropriate.  
In a separate outpatient record of May 1996, the physician 
reported that the veteran's "left knee" had in the past 
undergone a medial meniscectomy and a high tibial osteotomy.  
On examination, his leg had anatomic alignment and the knee's 
joint spaces were well-preserved.  The knee did have a 
deficient anterior cruciate ligament which the examiner 
opined had contributed to the buckling in the right knee.  
The physician recommended that the veteran continue to use a 
brace on the knee and receive physical therapy to minimize 
its instability.  In the margins of this report the veteran 
commented that the examiner had actually described his right 
knee, not his left.  

A VA orthopedic examination was provided to the veteran in 
January 1997.  He complained of chronic pain in his right 
knee.  The veteran was forced to use Canadian crutches and a 
wheelchair due, in part, to his right knee disability.  On 
examination, the right knee's range of motion was from full 
extension to 20 degrees of flexion.  The veteran experienced 
pain on motion and this was accompanied by crepitation.  
There was no instability detected in the right knee joint.  
The diagnoses included right knee degenerative arthritis.  It 
was opined by the examiner that there was painful motion, 
weakness, and fatigability in the right knee that was 
supported by the objective evidence and consistent with the 
veteran's medical history.  The examiner determined that 
flare-ups and repetitive use would significantly limit the 
veteran's functional ability by at least 50 percent.  

In January 1998, the veteran received a VA orthopedic 
consultation.  His complaints included right knee pain.  The 
examiner noted that the veteran used a wheelchair and that 
even at rest he rocked back and forth.  The veteran's right 
leg was flexed at 45 degrees.  It was reported that the 
veteran used the wheelchair with his hands and had both feet 
off the floor.  While stationary, the veteran had a rapid, 
sighing respiration that would become more rapid on exertion.  
On examination, the right knee had extension to minus 30 
degrees without assistance, and to minus 15 degrees with 
assistance.  There were well-healed medial and lateral 
incisions on his right knee.  In maximum extension, the knee 
had three to five millimeters of medial laxity to valgus 
stress.  At 90 degrees of flexion, the veteran had a one cm. 
anterior drawer sign.  No diagnosis was given concerning the 
veteran's right knee.  

In a letter of April 1998, the veteran reported that he had 
been notified by telephone that he was being scheduled for 
another VA compensation examination in connection with his 
claim.  The veteran described his frustration with his 
previous examinations and the long appeal process.  He 
informed the RO that he would not attend another scheduled VA 
examination.  The RO notified the veteran by letter of mid-
April 1998 that if he did not consent to another VA 
examination his claim would be decided on the evidence of 
record.

By rating decision of June 1998, the RO again denied an 
increased evaluation for the veteran's right knee disability.  
The RO noted that the consultation report of January 1998 
appeared to show an increase in the severity of the veteran's 
right knee disability.  However, it was determined that the 
noted symptoms were insufficient to warrant an increased 
evaluation.  The veteran was notified of this decision in a 
SSOC issued to him in the same month.

In written contentions presented to the Board in October and 
December 1998, the veteran's representatives argued that the 
veteran's right knee should be evaluated under the criteria 
for an ankylosed joint due to his severe pain.


II.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
right knee disability is worse than evaluated, and he has 
thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1998) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1998) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (1998).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Estaban v. Brown, 6 Vet. App. 259 (1994).  
Based upon the principle set forth in Estaban, the VA General 
Counsel (GC) held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.

The applicable schedular criteria are as follows:

Code 5003.  Arthritis, degenerative 
(hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  When 
however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic Code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below:
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations; rate as 20 
percent disabling.
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups; rate as 10 percent 
disabling.
* Note (1): The percentage ratings based 
on X-ray findings, above, will not be 
combined with ratings based on limitation 
of motion.

Code 5162.  Thigh, amputation: Middle or 
lower thirds; rate as 60 percent 
disabling.  

Cod 5256.  Knee, ankylosis of:
>Extremely unfavorable, in flexion at an 
angle of 45° or more; rate as 60 percent 
disabling.
>In flexion between 20° and 45°; rate as 
50 percent disabling.
>In flexion between 10° and 20°; rate as 
40 percent disabling.
>Favorable angle in full extension, or in 
slight flexion between 0° and 10°; rate 
as 30 percent disabling.

Code 5257.  Knee, other impairment of:
>Recurrent subluxation or lateral 
instability: 
Severe; rate as 30 percent 
disabling.

Code 5258.  Cartilage, semilunar, 
dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint; rate as 20 percent disabling.

Code 5259.  Cartilage, semilunar, removal 
of, symptomatic; rate as 10 percent 
disabling.

Code 5260.  Leg, limitation of flexion 
of:
>Flexion limited to 15°; rate as 30 
percent disabling.
>Flexion limited to 30°; rate as 20 
percent disabling.
>Flexion limited to 45°; rate as 10 
percent disabling.
>Flexion limited to 60°; rate as 
noncompensable.

Code 5261.  Leg, limitation of extension 
of: 
>Extension limited to 45°; rate as 50 
percent disabling.
>Extension limited to 30°; rate as 40 
percent disabling.
>Extension limited to 20°; rate as 30 
percent disabling.
>Extension limited to 15°; rate as 20 
percent disabling.
>Extension limited to 10°; rate as 10 
percent disabling.
>Extension limited to 5°; rate as 
noncompensable.

Code 5262.  Tibia and fibula, impairment 
of:
>Nonunion of, with loose motion, 
requiring brace; rate as 40 percent 
disabling.
>Malunion of:
With marked knee or ankle 
disability; rate as 30 percent disabling.

Code 5263.  Genu recurvatum (acquired, 
traumatic, with weakness and insecurity 
in weight-bearing objectively 
demonstrated) rate as 10 percent 
disabling.

38 C.F.R. Part 4 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (1998).

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II  (1998).


III.  Analysis.

Initially, the Board notes that the veteran was awarded a 
Social Security Administration (SSA) disability benefit in 
December 1994.  The Court of Veterans Appeals (Court) has 
ruled on the importance of the VA obtaining a claimant's SSA 
records when evaluating a claim before the VA.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Also of importance is 
that the veteran notified the RO in April 1998 that he would 
not attend any further scheduled VA compensation 
examinations.  While these circumstances could necessitate 
further development and review by the RO, in the present 
situation it is the Board's opinion these actions will not be 
required.  As noted below, the evidence of record is 
sufficient to award the veteran an increased evaluation on 
his right knee disability to the maximum amount allowed by 
regulation.  Therefore, this decision will not result in any 
adverse action regarding the issue on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

In accordance with the GC's opinion noted above, a veteran 
who evidences symptoms of restricted range of motion and 
instability in a knee joint with a service-connected 
disability can receive separate evaluations on the same 
joint.  A review of the claims files reveals that the 
veteran's service-connected right knee joint has been 
described, at various times, to have residuals of the 
excision of the medial meniscus with osteoarthritis and post 
status tibial osteotomy.  Since July 1971, the RO has 
evaluated the veteran's right knee disability under Code 5257 
based on its instability.  The RO has not evaluated the 
veteran's restricted range of motion, based in part, on the 
provisions of 38 C.F.R. § 4.14.  However, in light of the 
Court's decision in Estaban and the GC's opinions, the 
veteran is entitled to such an evaluation.

Initially, the Board must determine which rating criteria are 
related to restricted motion and which is related to 
instability in a knee joint.  Obviously, Codes 5003, 5256, 
5260, and 5261 evaluate limitation of motion in the knee.  
The criteria at Codes 5257, 5262, and 5263 variously discuss 
subluxation, instability, weakness, and loose motion.  It is 
therefore apparent that these Codes evaluate instability in a 
knee joint.  The GC itself commented on Codes 5258 and 5259 
in an opinion of April 1998.  It was noted that removal of 
the semilunar (meniscus) cartilage was done in order to 
resolve restriction of motion.  Thus, Codes 5258 and 5259 
encompass evaluation of the knee joint's restricted motion.  
See VAOPGCPREC 9-98.  

Concerning the evaluation of instability in the veteran's 
right knee, he is currently evaluated as 30 percent disabled 
for severe instability under Code 5257.  The veteran has 
argued that he is entitled to a 40 percent evaluation under 
Code 5262.  He claimed that he has loose motion in his right 
knee and that it required the use of a brace.  However, a 40 
percent evaluation under Code 5262 also requires nonunion of 
the tibia and fibula.  According to the radiological studies 
of the veteran's right knee since November 1993, the hardware 
and screws from his high tibial osteotomy are intact.  There 
is no evidence since the veteran's osteotomy operation that a 
non or malunion has resulted between his tibia and fibula.  
Without such a problem with the union of these bones, the 
veteran is not entitled to an evaluation under Code 5262.  It 
is noted that the veteran's right knee has never been found 
to evidence genu recurvatum.  Even if his right knee had such 
a disability, it would only be entitled to an evaluation of 
10 percent disabling.  Since the veteran is currently 
evaluated as 30 percent disabling for similar manifestations 
of weakness and instability under Code 5257, additional award 
of 10 percent disabling under Code 5263 would violate the 
38 C.F.R. § 3.14.  Therefore, the veteran is not entitled to 
a separate evaluation under Code 5263.

Turning to the veteran's restricted motion in his right knee, 
it is noted by the Board that the evidence of record 
indicates that his right knee range of motion has continued 
to worsen in recent years.  Range of motion studies taken 
since the veteran filed his claim for an increased evaluation 
have noted right knee motion at its best in January 1993.  At 
that time, his right knee had full range of motion.  At its 
worst, right knee motion was 0 degrees of extension to 20 
degrees of flexion in January 1997.  However, range of motion 
studies have been inconsistent even in the most recent years 
as evidenced by the results of January 1998 with 30 degrees 
of extension to 90 degrees of flexion.

The veteran has also provided testimony that during flare-ups 
his right knee will become fixed or ankylosed in one position 
for a lengthy period of time.  This testimony was confirmed 
for the most part in an objective medical opinion rendered in 
January 1997 that the veteran would loose 50 percent of his 
functional ability in his right knee during flare-ups.  As 
noted previously, this examination found his right knee 
functional ability to be from 0 degrees flexion to 20 degrees 
extension.  If this range was limited by another 50 percent, 
his right knee would virtually be fixed at 10 degrees.  The 
examiner noted in January 1998 that the veteran sat in his 
wheelchair with his right leg flexed at 45 degrees.  However, 
examination revealed that this joint was capable of 30 
degrees of extension without assistance and 15 degrees of 
extension with assistance.  The veteran's right knee was also 
able to flex to 90 degrees in order to perform a stress test.  
There was no objective opinion that the veteran's right knee 
would become fixed at any one position during a flare-up.  

Reviewing the evidence of record in the light most favorable 
to the veteran, it is shown that during flare-ups his right 
knee while become fixed or ankylosed due to pain and 
stiffness.  This problem was confirmed by the objective 
medical opinion of January 1997 and established that the 
veteran's right knee would be flexed to approximately 10 
degrees during a flare-up.  While there is no radiological 
evidence that the veteran's right knee is ankylosed in one 
position due to degenerative changes, the evidence does 
establish that with consideration of 38 C.F.R. §§ 4.40 and 
4.45 he is entitled to an analogous evaluation under Code 
5256 due to his joint pain, swelling, and stiffness.  The 
appropriate analogous evaluation would be 40 percent 
disabling due to a right knee ankylosed between 10 and 20 
degrees.

With a 40 percent evaluation for restricted movement in his 
right knee, the veteran would not be entitled to increased 
evaluations under Codes 5003, 5258, 5259, and 5260.  None of 
these Codes allows for an evaluation in excess of 40 percent 
disabling and since they all rate restricted movement in a 
knee joint a separate evaluation under these Codes would 
violate 38 C.F.R. § 3.14.  A 50 percent disability evaluation 
is allowed under Code 5261 for extension limited to 45 
degrees.  However, there is no range of motion study of 
record that has found that the veteran's right knee extension 
is limited to 45 degrees.  At its worst, the extension of the 
right knee was limited to 30 degrees in January 1998.  Thus, 
the veteran is not entitled to a 50 percent evaluation under 
Code 5261.  A higher evaluation under Code 5256 would also be 
possible if the veteran's right knee became fixed at an angle 
of 20 degrees or more.  However, the objective medical 
evidence and opinion of January 1997 does not support such a 
finding even during flare-ups of his right knee disorder.  It 
was specifically found by this examiner that the veteran's 
right knee did not flex past 20 degrees.  

The veteran has twice received surgery on his right knee as a 
result of his service-connected disability.  This surgery has 
resulted in two scars.  All of the veteran's most recent 
examinations have reported these scars to be well-healed and 
the veteran has not made any complaints regarding these 
surgical scars.  These scars do not require a separate 
evaluation under the appropriate diagnostic code as they are 
asymptomatic and the rating criteria for scars include pain 
and interference with motion of the adjacent joint.  The 
latter criteria were considered in evaluating the veteran's 
right knee under Code 5256 and, thus, a separate evaluation 
would be prohibited under 38 C.F.R. § 3.14.

Finally, it is noted that the amputation rule found at 
38 C.F.R. § 4.68 is applicable to the current case.  With a 
40 percent disability under Code 5256 and a 30 percent 
disability under Code 5257 for his right knee disorders, the 
veteran's evaluations would have to be combined under the 
rating chart found at 38 C.F.R. § 4.25 (1998).  These ratings 
combine for a total evaluation of 60 percent disabling for 
his right knee disability.  The regulations at 38 C.F.R. 
§ 4.68 prohibit any higher evaluation for any combination of 
service-connected disabilities below the lower third of the 
right thigh.  Therefore, the veteran is now rated at the 
highest possible evaluation for his service-connected right 
knee disability.

Based on the above analysis, the veteran's right knee 
disability is characterized by high tibial osteotomy, 
degenerative changes, severe instability, severe limitation 
of motion, pain, swelling, and flare-ups that result in 
ankylosis due to pain and stiffness at approximately 10 
degrees flexion.  This degree of symptomatology is entitled 
to a 40 percent evaluation under Code 5256 and a 30 percent 
evaluation under Code 5257 for his service-connected right 
knee disability.  This decision results in a combined 60 
percent evaluation for this disability which is the maximum 
evaluation allowed by regulation.


ORDER

An increased evaluation to 60 percent disabling, but not 
more, for status post right knee high tibial osteotomy is 
granted.




		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 24 -


